PER CURIAM.
In this direct criminal appeal, the public defender has filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967).' Although afforded an opportunity to do so, appellant has elected not to file a brief in proper person. Having reviewed the entire record, we agree that no reversible error occurred. Accordingly, we affirm appellant’s convictions and sentences. However, we vacate the lien for attorney fees imposed upon appellant because appellant was not afforded notice of intent to seek such a lien, or an opportunity to contest its amount. E.g., Bryant v. State, 661 So.2d 1315 (Fla. 1st DCA 1995); L.A.D. v. State, 616 So.2d 106 (Fla. 1st DCA), review denied, 624 So.2d 268 (Fla.1993). On remand, a lien may again be impósed, provided that appellant is given notice and an opportunity to contest its amount.
AFFIRMED and REMANDED, with directions.
ERVIN, MINER and WEBSTER, JJ., concur.